In an action to recover damages for personal injuries sustained by plaintiff as a result of the negligent maintenance of a truck owned by defendant and rented to plaintiff’s employer, wherein defendant, in Us amended answer, pleaded an affirmative defense that the plaintiff and he were fellow employees, that the accident occurred in the course of their common employment, and that plaintiff’s exclusive remedy is under the Workmen’s Compensation Law, the defendant appeals from an order of the Supreme Court, Kings County, dated April 23, 1962, which granted plaintiff’s motion to strike out said defense pursuant to rule 103 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur. [34 Mise 2d 188.]